        Case 1:20-cv-07311-LAK Document 52-1 Filed 01/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK




 E. JEAN CARROLL,
                                                  DECLARATION IN SUPPORT OF
                               Plaintiff,         NOTICE OF WITHDRAWAL
                    v.
                                                  Case No. 1:20-cv-7311
 DONALD J. TRUMP,
 in his individual capacity,

                               Defendant.


             DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

       I, Joshua Matz, declare and state as follows:

       1. On September 8, 2020, I filed a Notice of Appearance (Doc. No. 5) on behalf of the

           Plaintiff.

       2. As of today, January 15, 2021, I am no longer affiliated with Kaplan Hecker &

           Fink LLP. Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request that

           the Court withdraw my individual appearance as counsel for Plaintiff.

       3. Plaintiff shall continue to be represented by the remaining counsel of record from

           Kaplan Hecker & Fink LLP.

       4. This withdrawal will not affect this action in any way, including the posture of the case

           and the calendar; nor will it prejudice the Defendant. I am not asserting a retaining or

           charging lien.



Dated: January 15, 2021                                Respectfully submitted,

                                                       /s/ Joshua Matz
                                                       Joshua Matz
